Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered November 14, 1985, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the court’s charge as a whole correctly explained to the jury the statutory presumption of possession by the occupants of an automobile in which contraband is found (see, 3 CJI[NY] PL 220.25 [1], at 1805). We also reject the defendant’s argument that he was denied effective assistance of trial counsel. The fact that the defendant’s attorney used milder language than that used by his codefendants’ counsel in attacking the police officers’ testimony during summation, did not, by itself, deprive the defendant of "meaningful representation” (People v Baldi, 54 NY2d 137, 147, on remand 87 AD2d 843, appeal after remand 96 AD2d 212). We have reviewed the defendant’s remaining arguments, including those raised in his supplemental pro se brief, and find them to be without merit (see, People v Ingle, 36 NY2d 413; Pennsylvania v Mimms, 434 US 106; People v Luccioni, 120 AD2d 617, lv denied 68 NY2d 771; People v Prochilo, 41 NY2d 759, 761; People v Salemi, 309 NY 208, 215-*679216, cert denied 350 US 950; People v Gonzalez, 127 AD2d 787, lv denied 69 NY2d 1004). Mollen, P. J., Mangano, Rubin and Sullivan, JJ., concur.